Exhibit 10.1 Form of Amended and Restated Employment Agreements between Flushing
Savings Bank, FSB and Certain Officers

FLUSHING SAVINGS BANK, FSB
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”)
entered into as of December 8, 2008, by and between Flushing Savings Bank, FSB,
a savings bank organized and existing under Federal law and having its executive
offices at 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (the
“Bank”), and (name and address of officer) (“Officer”).

WITNESSETH:

                    WHEREAS, the Bank and the Officer are parties to an
Employment Agreement dated as of (date of prior agreement) (the “Original
Employment Agreement”); and

                    WHEREAS, the Bank considers the availability of the
Officer’s services to be important to the successful management and conduct of
the Bank’s business and desires to secure for itself the availability of his
services; and

                    WHEREAS, for purposes of securing for the Bank the Officer’s
services, the Board of Directors of the Bank (“Board”) has authorized the proper
officers of the Bank to enter into an employment agreement with the Officer on
the terms and conditions set forth herein; and

                    WHEREAS, the Officer is willing to make his services
available to the Bank on the terms and conditions set forth herein;

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Bank and the Officer
hereby agree as follows:

                    Section 1.           Employment.

                    The Bank hereby agrees to employ the Officer, and the
Officer hereby agrees to accept such employment, during the period and upon the
terms and conditions set forth in this Agreement.

                    Section 2.           Employment Period.

                    (a)           Except as otherwise provided in this Agreement
to the contrary, the terms and conditions of this Agreement shall be and remain
in effect during the period of employment (“Employment Period”) established
under this section 2. The Employment Period under this Amended and Restated
Employment Agreement shall be for a term commencing on the date hereof and
ending on November 21, 2010, plus such extensions as are provided pursuant to
section 2(b) of this Agreement.

--------------------------------------------------------------------------------




2

                    (b)           On or as of July 1, 2009, and on or as of each
July 1 thereafter, the Employment Period shall be extended for one additional
year if and only if the Board shall have authorized the extension of the
Employment Period prior to July 1 of such year and the Officer shall not have
notified the Bank prior to July 1 of such year that the Employment Period shall
not be so extended. If the Board shall not have authorized the extension of the
Employment Period prior to July 1 of any such year, or if the Officer shall have
given notice of nonextension to the Bank prior to July 1 of such year, then the
Employment Period shall not be extended pursuant to this section 2(b) at any
time thereafter and shall end on the last day of its term as then in effect.

                    (c)           Upon the termination of the Officer’s
employment with the Bank, the extensions provided pursuant to section 2(b) shall
cease (if such extensions have not previously ceased).

                    (d)           Notwithstanding anything herein to the
contrary, the Employment Period shall end and the Officer’s employment with the
Bank shall terminate on the date on which the Officer’s employment with Flushing
Financial Corporation terminates.

                    Section 3.           Title and Duties.

                    On the date on which the Employment Period commences, the
Officer shall hold the position of (title) of the Bank. During the Employment
Period, the Officer shall: (a) devote his full business time and attention
(other than during weekends, holidays, vacation periods and periods of illness
or approved leaves of absence) to the business and affairs of the Bank and use
his best efforts to advance the Bank’s interests, including reasonable periods
of service as an officer and/or board member of trade associations, their
related entities and charitable organizations; and (b) perform such reasonable
additional duties as may be assigned to him by or under the authority of the
Board. The Officer shall have such authority as is necessary or appropriate to
carry out his duties under this Agreement.

                    Section 4.           Compensation.

                    In consideration for services rendered by the Officer under
this Agreement:

                    (a)           The Bank shall pay to the Officer a salary at
an annual rate equal to the greater of (i) (amount) or (ii) such higher annual
rate as may be prescribed by or under the authority of the Board (the “Current
Salary”). The Officer will undergo an annual salary and performance review on or
about June 30 of each year commencing in 2009. The Current Salary payable under
this section 4 shall be paid in approximately equal installments in accordance
with the Bank’s customary payroll practices.

                    (b)           The Officer shall be eligible to participate
in any bonus plan maintained by the Bank for its officers and employees.

                    Section 5.           Employee Benefits and Other
Compensation.

                    (a)           Except as otherwise provided in this
Agreement, the Officer shall, during the Employment Period, be treated as an
employee of the Bank and be entitled to participate in

--------------------------------------------------------------------------------




3

and receive benefits under the Bank’s employee benefit plans and programs, as
well as such other compensation plans or programs (whether or not employee
benefit plans or programs), as the Bank may maintain from time to time, in
accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and with the Bank’s customary
practices.

                    (b)           The Bank shall provide the Officer with a
suitable automobile for use in the performance of the Officer’s duties hereunder
and shall reimburse the Officer for all expenses incurred in connection
therewith in accordance with Bank policies (but in no event later than the last
day of the calendar year next following the calendar year in which the expenses
were incurred).

                    (c)           The Officer shall be entitled, without loss of
pay, to vacation time in accordance with the policies periodically established
by the Board for senior management officials of the Bank, which shall in no
event be less than four weeks in each calendar year. Except as provided in
section 7(b), the Officer shall not be entitled to receive any additional
compensation from the Bank on account of his failure to take a vacation, nor
shall he be entitled to accumulate unused vacation from one calendar year to the
next except to the extent authorized by the Board for senior management
officials of the Bank.

                    Section 6.           Working Facilities and Expenses.

                    The Officer’s principal place of employment shall be at the
offices of the Bank in Queens County, New York or at such other location upon
which the Bank and the Officer may mutually agree. The Bank shall provide the
Officer, at his principal place of employment, with a private office,
stenographic services and other support services and facilities consistent with
his position with the Bank and necessary or appropriate in connection with the
performance of his duties under this Agreement. The Bank shall reimburse the
Officer for his ordinary and necessary business expenses, including, without
limitation, travel and entertainment expenses, incurred in connection with the
performance of his duties under this Agreement, upon presentation to the Bank of
an itemized account of such expenses in such form as the Bank may reasonably
require. Such reimbursements shall be made in accordance with Bank policies (but
in no event later than the last day of the calendar year next following the
calendar year in which the expenses were incurred).

                    Section 7.           Termination with Bank Liability.

                    (a)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of:

 

 

 

 

 

                  (i)           the Officer’s voluntary resignation from
employment with the Bank within one year following an event that constitutes
“Good Reason,” which is defined as:

 

 

 

 

 

 

              (A)           the failure of the Bank to elect or to reelect the
Officer to serve as its (title), or such other position as the Officer consents
to hold;


--------------------------------------------------------------------------------




4

 

 

 

 

 

 

              (B)           the failure of the Bank to cure a material adverse
change made by the Bank in the Officer’s functions, duties, or responsibilities
in his position with the Bank within sixty days following written notice thereof
from the Officer;

 

 

 

 

 

 

              (C)           the failure of the Bank to maintain the Officer’s
principal place of employment at its offices in Queens County, New York or at
such other location upon which the Bank and the Officer may mutually agree;

 

 

 

 

 

 

              (D)           the failure of the Board to extend the Employment
Period within the times provided in section 2(b); provided, however, that such
failure shall not constitute Good Reason until the earlier of 30 days after any
determination by the Board that the Employment Period shall not be so extended
or August 1 of such year;

 

 

 

 

 

 

              (E)            the failure of the Bank to cure a material breach
of this Agreement by the Bank within sixty days following written notice thereof
from the Officer; or

 

 

 

 

 

 

              (F)           after a Change of Control (as defined in Section
10), the failure of any successor company to the Bank to assume this Agreement.

 

 

 

 

 

                  (ii)        the discharge of the Officer by the Bank for any
reason other than (A) for “Cause” as defined in section 8(b) or (B) the
Officer’s death or “Disability” as defined in section 9(a); or

 

 

 

 

 

                  (iii)       the Officer’s voluntary resignation from
employment with the Bank for any reason within the sixty day period commencing
six months following a Change of Control as defined in section 10;

 

 

then the Bank shall provide the benefits and pay to the Officer as liquidated
damages the amounts provided for under section 7(b).

 

 

 

 

                   (b)            Upon the termination of the Officer’s
employment with the Bank under circumstances described in section 7(a), the Bank
shall pay and provide to the Officer:

 

 

 

 

 

                  (i)        his earned but unpaid Current Salary as of the date
of termination, plus an amount representing any accrued but unpaid vacation time
and floating holidays, which amounts shall be paid within thirty days of
termination; and his earned but unpaid bonus for the year prior to the year of
termination, which shall be paid at the same time as bonuses for such year are
paid to active employees;

 

 

 

 

 

                  (ii)       (A) if the Officer’s termination of employment
occurs after a Change of Control, a pro rata portion of his bonus for the year
of termination, determined by multiplying the amount of the bonus earned by the
Officer for the preceding calendar year by the number of full months of
employment during the year of termination, and dividing by 12, which amount
shall be paid within thirty


--------------------------------------------------------------------------------




5

 

 

 

 

 

days of termination; or (B) if the Officer’s termination of employment occurs
prior to a Change of Control, a pro rata portion of his bonus for the year of
termination, determined by multiplying the amount of the bonus which would have
been earned by the Officer for the year of termination if he had remained in
employment through the end of the year (but only to the extent of achievement of
the applicable performance standards for such year) by the number of full months
of employment during the year of termination, and dividing by 12, which amount
shall be paid at the same time as bonuses for such year are paid to active
employees;

 

 

 

 

 

                  (iii)        the benefits, if any, to which he is entitled as
a former employee under the Bank’s employee benefit plans and programs and
compensation plans and programs, which shall be paid in accordance with the
terms of such plans and programs;

 

 

 

 

 

 

 

 

 

                  (iv)        continued health and welfare benefits (including
group life, disability, medical and dental benefits), in addition to that
provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the purchase of insurance, and shall be
equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank (or any successor thereof)
as from time to time in effect during the Severance Period. Where the amount of
such benefits is based on salary, they shall be provided to the Officer based on
the highest annual rate of Current Salary achieved by the Officer during the
Employment Period. If the Officer had dependent coverage in effect at the time
of his termination of employment, he shall have the right to elect to continue
such dependent coverage for the Severance Period. The benefits to be provided
under this paragraph (iv) shall cease to the extent that substantially
equivalent benefits are provided to the Officer (and/or his dependents) by a
subsequent employer of the Officer;

 

 

 

 

 

                  (v)         if the Officer is age 55 or older at the end of
the Severance Period, he shall be entitled to elect coverage for himself and his
dependents under the Bank’s retiree medical and retiree life insurance programs.
Such coverage, if elected, shall commence upon the expiration of the Severance
Period, without regard to whether the Officer commences his pension benefit at
such time, and shall continue for the life of each of the Officer and his spouse
and for so long as any of his other covered dependents, remain eligible. The
coverage and cost-sharing percentage of the Officer and his dependents under
such programs shall be those in effect under such programs on the date of the
Officer’s termination of employment with the Bank, and shall not be adversely
modified without the Officer’s written consent; and

 

 

 

 

 

                  (vi)        within thirty days following his termination of
employment with the Bank, a cash lump sum payment in an amount equal to the
Current Salary and bonus that the Officer would have earned pursuant to
sections 4(a) and 4(b), respectively, if he had continued working for the Bank
for the Severance Period


--------------------------------------------------------------------------------




6

 

 

 

 

 

(basing such bonus on the highest bonus, if any, paid to the Officer by the Bank
under section 4(b) within the three-year period prior to the date of
termination), provided, however, that the lump sum payable pursuant to this
clause (vi) of this section 7(b) shall not exceed three times the Officer’s
average annual compensation based on the most recent five taxable years (or such
lesser number of taxable years the Officer was employed by the Bank).

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Bank and the Officer hereby stipulate that the
damages which may be incurred by the Officer following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits provided under this section 7(b) are
reasonable under the circumstances as a combination of liquidated damages and
severance benefits. The Officer shall not be entitled to any payment under this
Agreement to make up for benefits that would have been earned under the Bank’s
Retirement Plan, 401(k) Savings Plan, and Supplemental Savings Incentive Plan
(SSIP), and the Flushing Financial Corporation (“Holding Company”) 2005 Omnibus
Incentive Plan had he continued working for the Bank for the Severance Period.

                  (c)        For purposes of section 7, the Severance Period
means a period of 24 months.

                  Section 8.      Termination for Cause or Voluntary
                                        Resignation Without Good Reason.

                  (a)       In the event that the Officer’s employment with the
Bank shall terminate during the Employment Period on account of:

 

 

 

 

(i)

the discharge of the Officer by the Bank for Cause; or

 

 

 

 

(ii)

the Officer’s voluntary resignation from employment with the Bank for reasons
other than those constituting a Good Reason;

then the Bank shall have no further obligations under this Agreement, other than
(A) the payment to the Officer of his earned but unpaid Current Salary as of the
date of the termination of his employment, which amounts shall be paid within
thirty days of termination; and (B) the provision of such other benefits, if
any, to which he is entitled as a former employee under the Bank’s employee
benefit plans and programs and compensation plans and programs, which shall be
paid in accordance with the terms of such plans and programs.

                  (b)        For purposes of this Agreement, the term “Cause”
means the Officer’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.

--------------------------------------------------------------------------------




7

                    Section 9.        Disability or Death.

                    (a)        The Officer’s employment with the Bank may be
terminated for “Disability” if the Officer shall become disabled or
incapacitated during the Employment Period to the extent that he has been unable
to perform the essential functions of his employment for 270 consecutive days,
subject to the Officer’s right to receive from the Bank following his
termination due to Disability the following percentages of his Current Salary
under section 4 of this Agreement: 100% for the first six months, 75% for the
next six months and 60% thereafter for the remaining term of the Employment
Period (less in each case any benefits which may be payable to the Officer under
the provisions of disability insurance coverage in effect for Bank employees),
which shall be paid in accordance with the Bank’s customary payroll practices.
In addition, the Officer shall receive a cash lump sum equal to his earned but
unpaid bonus for the year prior to the year of termination, which shall be paid
at the same time as bonuses for such year are paid to active employees.

                    (b)        In the event that the Officer’s employment with
the Bank shall terminate during the Employment Period on account of death, the
Bank shall promptly (but in any event within ninety days of the date of death)
pay the Officer’s designated beneficiaries or, failing any designation, his
estate a cash lump sum payment equal to his earned but unpaid Current Salary. In
addition, the Bank shall pay the Officer’s designated beneficiaries or, failing
any designation, his estate his earned but unpaid bonus for the year prior to
the year of termination, which shall be paid at the same time as bonuses for
such year are paid to active employees.

                    (c)        In the event of the Officer’s termination of
employment on account of death or Disability prior to a Change of Control, the
Compensation Committee of the Bank may, in its sole discretion, award the
Officer a bonus for the year of termination, in an amount determined by such
Committee either at the time of termination of employment or at the time bonuses
to active employees are awarded, in which case the Bank shall pay such bonus to
the Officer or, in the event of death, his designated beneficiaries or estate,
as the case may be, promptly (but in any event within thirty days) after it is
awarded. In the event of the Officer’s termination of employment on account of
death or Disability after a Change of Control, the Bank shall promptly (but in
any event within thirty days after termination) pay the Officer or, in the event
of death, his designated beneficiaries or estate, as the case may be, a pro rata
portion of his bonus for the year of termination, determined by multiplying the
amount of the bonus earned by the Officer for the preceding calendar year by the
number of full months of employment during the year of termination, and dividing
by 12.

                    Section 10.      Change of Control.

                    For purposes of this Agreement, the term “Change of Control”
means:

                    (a)        the acquisition of all or substantially all of
the assets of the Bank or Flushing Financial Corporation (“Holding Company”) by
any person or entity, or by any persons or entities acting in concert;

--------------------------------------------------------------------------------




8

                    (b)        the occurrence of any event if, immediately
following such event, a majority of the members of the Board of Directors of the
Bank or the Holding Company or of any successor corporation shall consist of
persons other than Current Members (for these purposes, a “Current Member” shall
mean any member of the Board of Directors of the Bank or the Holding Company as
of July 18, 2000 and any successor of a Current Member whose nomination or
election has been approved by a majority of the Current Members then on the
Board of Directors);

                    (c)         the acquisition of beneficial ownership,
directly or indirectly (as provided in Rule 13d-3 of the Securities Exchange Act
of 1934 (the “Act”), or any successor rule), of 25% or more of the total
combined voting power of all classes of stock of the Bank or the Holding Company
by any person or group deemed a person under Section 13(d)(3) of the Act; or

                    (d)        approval by the stockholders of the Bank or the
Holding Company of an agreement providing for the merger or consolidation of the
Bank or the Holding Company with another corporation where the stockholders of
the Bank or the Holding Company, immediately prior to the merger or
consolidation, would not beneficially own, directly or indirectly, immediately
after the merger or consolidation, shares entitling such stockholders to 50% or
more of the total combined voting power of all classes of stock of the surviving
corporation.

                    Section 11.      No Effect on Employee Benefit
                                            Plans or Compensation Programs.

                    Except as expressly provided in this Agreement, the
termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Bank may maintain from time to time.

                    Section 12.      Successors and Assigns.

                    This Agreement will inure to the benefit of and be binding
upon the Officer, his legal representatives and estate or intestate
distributees, and the Bank and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Bank may be sold or otherwise transferred.

                    Section 13.      Notices.

                    Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the to the
other party:

                    If to the Officer:

--------------------------------------------------------------------------------




9

 

 

 

 

 

Name of officer

 

 

Address of officer

 

 

 

 

  If to the Bank:

 

 

 

 

 

Flushing Savings Bank, FSB

 

 

1979 Marcus Avenue, Suite E140

 

 

Lake Success, New York 11042

 

 

Attention: Secretary of the Bank

                    Section 14.      Severability.

                    A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

                    Section 15.      Waiver.

                    Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

                    Section 16.      Counterparts.

                    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

                    Section 17.      Governing Law.

                    This Agreement shall be governed by and construed and
enforced in accordance with (i) the laws of the State of New York, without
reference to conflicts of law principles, and (ii) Federal law, to the extent
such law preempts New York law.

                    Section 18.      Headings.

                    The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

                    Section 19.      Entire Agreement; Modifications.

                    This instrument contains the entire agreement of the parties
relating to the subject matter hereof and supersedes in its entirety any and all
prior agreements, understandings or representations relating to the subject
matter hereof, including the Employment Agreement dated

--------------------------------------------------------------------------------




10

as of July 1, 2004, by and between the Bank and the Officer. No modifications of
this Agreement shall be valid unless made in writing and signed by the parties
hereto.

                    Section 20.      Funding.

                    The Bank may elect in its sole discretion to fund all or
part of its obligations to the Officer under this Agreement; provided, however,
that should it elect to do so, all assets acquired by the Bank to fund its
obligations shall be part of the general assets of the Bank and shall be subject
to all claims of the Bank’s creditors.

                    Section 21.      Regulatory Action.

                    (a)        Notwithstanding any other provision of this
Agreement to the contrary, this Section 21 shall apply at all times during the
Employment Period.

                    (b)        If the Officer is suspended and/or temporarily
prohibited from participating in the conduct of the affairs of the Bank by a
notice served under 12 U.S.C. 1818(e)(3) and (g)(1), the Bank’s obligations to
the Officer under this Agreement shall be suspended as of the date of such
service unless such service is stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank shall (i) pay the Officer all of the
compensation withheld while the Bank’s obligations under this Agreement were so
suspended, and (ii) reinstate in whole any of its obligations to the Officer
which were suspended.

                    (c)        If the Officer is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank to the
Officer under this Agreement shall terminate as of the effective date of the
order, other than vested rights of the parties accrued as of such effective
date, which shall not be affected.

                    (d)        If the Bank is in default (as defined in section
3(x)(1) of the Federal Deposit Insurance Act), all obligations of the Bank under
this Agreement shall terminate as of the date of such default, but this Section
21(d) shall not affect any vested rights of the Officer accrued as of such date
of default.

                    (e)        All obligations of the Bank under this Agreement
shall be terminated, except to the extent it is determined that continuation of
the Agreement is necessary to the continued operation of the Bank, (i) by the
Regional Director of the Office of Thrift Supervision or his or her designee
(“Director”) at the time the Federal Deposit Insurance Corporation or Resolution
Trust Corporation enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director at the time the Director approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition; provided, however, that this Section 21(e) shall not affect any
vested rights of the Officer accrued as of such date of termination.

--------------------------------------------------------------------------------




11

                    (f)        Any payments made to the Officer pursuant to this
Agreement or otherwise are subject to and conditioned upon their compliance with
12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

                    Section 22.      Compliance with Code Section 409A.

                    (a)        Notwithstanding the provisions of sections 7, 8
and 9, if the Officer is a specified employee within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), as determined
by the Board in accordance with the election made by the Bank for determining
specified employees, any amounts payable under sections 7, 8 or 9 (and any other
payments to which the Officer may be entitled) which constitute “deferred
compensation” within the meaning of Section 409A and which are otherwise
scheduled to be paid during the first six months following the Officer’s
termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of the
Officer’s termination of employment (or the Officer’s death if sooner), at which
time all payments that were suspended shall be paid to the Officer (or his
estate) in a lump sum, together with interest on each suspended payment at the
prime rate (as reported in the Wall Street Journal) from the date of suspension
to the date of payment.

                    (b)      Payment or reimbursement of each of the business
expense payments or other reimbursements called for by this Agreement with
respect to any calendar year shall not affect the amount eligible for payment or
reimbursement in any other calendar year, and such payments and reimbursements
may not be exchanged for cash or another benefit.

                    (c)        A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A).

                    (d)        For purposes of Section 409A, each payment under
sections 7, 8 or 9 (and each other severance plan payment) will be treated as a
separate payment.

                    (e)        It is intended that this Agreement comply with
the provisions of Section 409A and the regulations and guidance of general
applicability issued thereunder so as to not subject the Officer to the payment
of additional interest and taxes under Section 409A, and in furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.

Signature Page Follows

--------------------------------------------------------------------------------




12

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the day and year first above written.

 

 

 

 

FLUSHING SAVINGS BANK, FSB

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name:   John R. Buran

 

Title:     President & C.E.O.

 

 

 

--------------------------------------------------------------------------------

 

officer


--------------------------------------------------------------------------------